DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                                                            Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/19/2020, 08/10/2021, 03/30/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
					Election/Restrictions
	Applicant’s election of Group I in the reply filed on 08/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant amended Claim 8 to be a dependent method of claim 1, therefore all claims 1-20 are in condition for examination.

Drawings
The drawings are objected to because claim 13 discloses “the processing system is equipped with tools from a storage column”; however, claim 13 dependents on claim 9 discloses “the processing system comprises at least one station for cleaning with laser light (element 11). In the figure 3, the storage column has an arrow pointing to element 12 (mechanical process), which is not disclosed in the claims 9 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the removal step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick DE 102012204715.

Dick teaches:
1. A method for producing plastic components for a vehicle (page.1, para.0001; production method for a painted plastic component, in particular an externally visible and painted body part of a motor vehicle), the method comprising the steps of: at least partially coating a plastic component in a coating step (page.1-2, para.0003; the outer side of the upper plastic shell is painted as coating step), and subsequently connecting the plastic component (page.1-2, para.0003; the upper plastic shell) in a combination step to further components (page.6, para.0010; lower plastic shell) on the uncoated surfaces of the plastic component (page.6, para.0010, connecting the upper shell inner side as uncoated surface to the lower shell), the method further comprising, in a processing step, removing contaminants from at least one region of the plastic component used for connection to the further components, wherein the at least one region is freed of contaminants by removing material with laser light (page.6, para.0010; a defined removal region relevant for connecting the upper shell inner side to the lower shell (further components) has to be freed of lacquer by the laser as processing step).

2. The method as claimed in claim 1, wherein at least a the front side of the plastic component is coated (page.1-2, para.0003; the outer side (front side) of the upper shell is painted), and contaminants due to overspray on an the inner side (page. 2; para.0003; line 50-51; this unwanted lacquer (overspray) on the inner side of the upper shell is disadvantageous for the joining process with the lower shell) are removed with laser light (page.6, para.0010; a defined removal region relevant for connecting the upper shell inner side to the lower shell (further components) has to be freed of lacquer by the laser).

5. The method as claimed in claim 1, further comprising, after the processing step, connecting the plastic component in the combination step to the further components (page.6, para.0010; a defined removal region (uncoated surfaces) relevant for connecting the upper shell inner side to the lower shell (further components) has to be freed of lacquer by the laser), wherein the further components are made of plastic and/or of metal and/or of composite material (page.1,para.0002; lower plastic shell; examiner note: “and/or” is defined as used to mean that either one of two things or both of them is possible, https://dictionary.cambridge.org/us/dictionary/english/and-or, in viewed on 11/17/2022).

6. The method as claimed in claim 1, wherein the at least one region used for connection extends continuously along the plastic component contour (fig.4,24; page.33, para.0046; removal area as one region used for connection continuously along the plastic component contour).

8. the method as claimed in claim 1, wherein the plastic components are tailgates or front modules or rear modules or sill trims of a vehicle (page.33, para. 0046; an externally painted plastic top part 22 for a
passenger car, here in particular for a spoiler).

9. A processing system for a plastic component produced by a method as claimed in claim 1, wherein the processing system comprises at least one station for cleaning with laser light (page.3-4, para.0006; high-precision laser can be used for the removal of the lacquer on the inner side of the lacquered plastic component acts as one station of processing system for cleaning lacquer by laser).

14. (New) A method for producing plastic components for a vehicle (page.1, para.0001; production method for a painted plastic component, in particular an externally visible and painted body part of a motor vehicle), the method comprising the steps of: 
	in a painting step, at least partially painting a plastic component (page.1-2, para.0003; the outer side of the upper plastic shell is painted as coating step) thereby defining painted surfaces (outer side of upper shell) and unpainted surfaces (inner side of upper shell); 
	after the painting step, in a processing step, removing contaminants from at least one connection region of the plastic component via material removal using laser ablation (page.6, para.0010; a defined removal region (connection region) has to be freed of lacquer by the laser as processing step); 
	after the processing step, in a connecting step, connecting the plastic component to further components on the at least one connection region of the plastic component (page.6, para.0010; a defined removal region (connection region) relevant for connecting the upper shell inner side to the lower shell (further component)).

15. (New) The method of claim 14, wherein the removal step provides an unpainted surface on the at least one connection region (page.6, para.0010; a defined removal region (connection region) is on the upper shell inner side (unpainted surface)).

16. (New) The method of claim 15, wherein the plastic component includes a front side (page.1-2, para.0003; the outer side (front side) of the upper shell is painted) and an inner side (page. 2; para.0003; line 50-51; the inner side of the upper shell), wherein the inner side includes the contaminants, wherein the contaminants are defined by overspray from the coating step (page. 2; para.0003; line 50-51; this unwanted lacquer (contaminants) on the inner side of the upper shell is disadvantageous for the joining process with the lower shell).

17. (New) The method of claim 14, wherein the at least one connection region includes a continuous perimeter of the plastic component (fig.4,24; removal area 24 with a continuous perimeter of the plastic component), wherein the laser ablation removes contaminants from the continuous perimeter using laser light (abstract; The rework for the removal of the paint is carried out on the component inner surface with a laser unit ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dick DE102012204715 in view of Zumstein US 4859828.

	Regarding claim 3, Dick teaches the invention substantially as claimed for the method, according to Dick further teaches after the coating step (page.1-2, para.0003; the outer side of the upper plastic shell is painted as coating step), in the processing step (page.6, para.0010; a defined removal region has to be freed of lacquer by the laser as processing step), 
However, Dick teaches the invention as discussed above, but is silent on performing stamping and/or boring in combination with removing material using laser light (claim 3), a station for mechanical processing with stamping and/or boring tools (claim 10),  a station for laser boring (claims 11,19), the station for cleaning with laser light and the station for laser boring have a common laser (claims 12, 20) and a storage column (claim 13).

	Zumstein teaches:
	Regarding claim 3, performing stamping and/or boring in combination with removing material using laser light (fig.6, hole pattern(16) and contours (17); examiner note: Zumstein teaches laser cutting in combination with stamping; Dick teaches laser ablation; in combination with Dick in view Zumstein teaches performing stamping in combination with removing material using laser light; “and/or” is defined as used to mean that either one of two things or both of them is possible, https://dictionary.cambridge.org/us/dictionary/english/and-or, in viewed on 11/17/2022).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using stamping in combination with laser cutting as taught by Zumstein in order to improve the efficiency of the process, and reduce the time and cost, thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).
	
	10. The processing system for a plastic component as claimed in claim 9, wherein the processing system contains a station for mechanical processing with stamping and/or boring tools (fig.6, 1; stamping and nibbling machine; examiner note: “and/or” is defined as used to mean that either one of two things or both of them is possible, https://dictionary.cambridge.org/us/dictionary/english/and-or, in viewed on 11/17/2022).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using mechanical station as taught by Zumstein in order to improving the efficiency of the process with separated function other than laser, therefore laser cutting and stamping is able to simultaneous processing the workpiece, and optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).


	11. The processing system for a plastic component as claimed in claim 9, wherein the processing system contains a station for laser boring (fig.6, 2; laser beam cutting machine).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using laser boring as taught by Zumstein in order to improve the quality of the process because laser is able to form more precise and complicated holes; thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).

	12. The processing system for a plastic component as claimed in claim 11, wherein the station for cleaning with laser light and the station for laser boring have a common laser (fig.6,2; common laser beam for cutting contours and forming complicated holes; examiner note: Zumstein teaches laser cutting machine is able to cutting and boring (two stations) with common laser; Dick teaches a station for laser cleaning; in combination with Dick in view of Zumstein teaches the common laser is able to cleaning/cutting and boring).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using laser boring and laser cutting with common laser as taught by Zumstein in order to improving the efficiency of the process with common laser, and reducing the cost; thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).

	13. The processing system for a plastic component as claimed in claim 9, wherein the processing system is equipped with tools from a storage column (col.2, line 45-50; The stamping and nibbling machine 1 is provided with a revolving tool holder as storage column which is equipped with exchangeable tools, more particularly blanking punches and stamping tools which can be appropriately placed in a machining position and which can be used for stamping holes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using revolving tool as taught by Zumstein in order to improving the efficiency of the process, and reducing the cost and time because of manually change tools by user is avoid; thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).

	19. (New) The method of claim 14, further comprising performing a laser boring operation (fig.6,17; laser cutting for complicated holes) during the processing step.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using laser boring as taught by Zumstein in order to improve the quality of the process because laser is able to form more precise and complicated holes; thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).
 
	20. (New) The method of claim 19, wherein the laser boring operation and the laser ablation are performed using a common laser at a common processing station (fig.6,2; common laser beam for cutting contours and forming complicated holes; examiner note: Zumstein teaches laser cutting machine is able to cutting and boring (two stations) with common laser; Dick teaches an operation for laser ablation; in combination with Dick in view of Zumstein teaches the common process station is able to ablating/cutting and boring).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the invention of Dick by using laser boring and laser cutting with common laser as taught by Zumstein in order to improving the efficiency of the process with common laser, and reducing the cost; thereby, optimal conditions exist for a rational utilization of the machine capacities available and the most rational production of workpieces (col.3, line 57-59).	
	 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dick DE102012204715 in view of Caristan US 8367969.

Dick teaches the invention as discussed above, but is silent on the plastic component is kept upright for the processing step.

	4. The method as claimed in claim 1, wherein the plastic component (see Dick discussed above) is kept upright for the processing step (col.6, line 23-37; the holding apparatus can present the workpiece 10 surface in a non-horizontal position or even a vertical position during laser cutting).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dick by using holding apparatus that hold work piece in vertical position for laser processing as taught by Caristan in order to provide workpiece in alternate position for laser processing, thereby it beneficially reduces the horizontal space for longer/large workpiece, and improve flexibility during laser processing.

Claim(s) 7,18 is rejected under 35 U.S.C. 103 as being unpatentable over Dick DE102012204715 in view of Rouse US 20190003695 .

Dick teaches the invention as discussed above, but is silent on cleaning contaminants from at least one region for mounting functional components (claim 7,18).

Rouse teaches:
	7. The method as claimed in claim 1, further comprising cleaning contaminants from at least one region for mounting functional components (page.4, para.0052; The treatment portion 230 as mounting region is ablated by laser to create the predetermined surface finish of the treatment portion 230. The predetermined roughness can improve the adhesion and heat flow between the heat sink 205 and the solid state light source placed on the treatment portion 230; examiner note: Dick teaches laser ablating overspray at inner side of upper shell for connection purpose; Rouse teaches a solid state light as functional component mounts to a region that ablated by laser; in combination with Dick in view of Rouse teaches that functional component is able to mount to the upper shell after laser ablation that formed predetermined roughness can improve the adhesion).

	18. (New) The method of claim 14, wherein the plastic component further includes at least mounting region for mounting functional components, the method further comprising removing contaminants from the at least one mounting region using laser ablation (page.4, para.0052; The treatment portion 230 as mounting region is ablated by laser to create the predetermined surface finish of the treatment portion 230. The predetermined roughness can improve the adhesion and heat flow between the heat sink 205 and the solid state light source placed on the treatment portion 230; examiner note: Dick teaches laser ablating overspray at inner side of upper shell for connection purpose; Rouse teaches a solid-state light as functional component mounts to a region that ablated by laser; in combination with Dick in view of Rouse teaches that functional component is able to mount to the upper shell after laser ablation that formed predetermined roughness can improve the adhesion).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Dick by using laser ablates a certain region for mounting solid state light source light source as taught by Rouse in order to improve adhesion based on a predetermined roughness value and/or patterns in the coating (page.4, para.0052). The painted or dirty region will reduce the viscosity due to smooth surfaces and impurities, laser ablation is able to form a roughness surface or clean dust that increase the bonding strength; thereby, laser ablation removes impurities, and creates roughness beneficially for bonding or mounting component on the surface.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761